UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6539


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OSHAWN LOUIS COPELAND, a/k/a Lou,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cr-00157-F-2)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oshawn Louis Copeland, Appellant Pro Se.     Tobin Webb Lathan,
Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Oshawn Louis Copeland appeals the district court’s order

denying    his       motion     for     a    sentence             reduction       pursuant      to

18 U.S.C. § 3582(c)(2) (2012).                       Generally, we review an order

denying    a    § 3582(c)(2)        motion       for       abuse       of    discretion.       See

United States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010).                                       We

review de novo, however, a district court’s determination of the

scope of its authority under § 3582(c)(2).                                    United States v.

Williams, 808 F.3d 253, 256 (4th Cir. 2015).

     Based      on    our     review    of       the       record       and     relevant     legal

authorities, we conclude that the district court did not err in

denying    Copeland’s         motion,       as       it    lacked       authority       to   grant

Copeland a sentence reduction under § 3582(c)(2), despite the

downward       departure      he    received              at     sentencing.           See     U.S.

Sentencing Guidelines Manual App. C, Amend. 759 (2011) (defining

“applicable          guideline        range”);             see        also     USSG      § 1B1.10

(prescribing         rules    of    eligibility                for     sentence       reduction).

Accordingly, we affirm the district court’s order.                                    We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in     the    materials               before    this    court   and

argument would not aid the decisional process.



                                                                                         AFFIRMED



                                                 2